Case 8:20-cv-01293-CJC-KES Document 8-5 Filed 07/22/20 Page 1 of 7 Page ID #:75




          EXHIBIT 3
6/3/2020   Case 8:20-cv-01293-CJC-KESChristina Shea - Right
                                        Document         8-5now weFiled
                                                                   have a huge crowd of protesters
                                                                          07/22/20        Pageat...2 of 7 Page ID #:76
       Search                                                                               Richard     Home       Find Friends    Create




                                       Christina Shea                                                                      Suggested Groups                           See All
                                       4 hrs ·

                                Right now we have a huge crowd of protesters at City Hall
                                Signs with very rude comments people in the street blocking traffic ..
                                received a call a resident’s car was hit trying to get home by protesters in
                                the street blocking traffic and we are being asked to lessen public safety ?

                                         67                                                108 Comments 3 Shares
                                                                                                                            University of California,
                                                                                                                            Irvine (UCI) Housing, Su...        Join Group
                                              Like                      Comment                       Share
                                                                                                                            25,351 members

                                       Jon Hedrick 10-4. Watching it.
                                       Like · Reply · 3h


                                       Robin Pugh




                                                                                                                            Irvine CA UCI, Housing,
                                                                                                                            Rooms, Apartments,
                                       Like · Reply · 3h                                                                                                       Join Group
                                                                                                                            Sublets...
                                                                                                                            9,977 members
                                       Robin Pugh Get them out
                                                                    3
                                       Like · Reply · 3h


                                       Matt Banasiak If they’re not being peaceful it’s time to take action.
                                       Time for Irvine’s finest.
                                                                                                               4
                                       Like · Reply · 3h


                                       Ed Arthur Oh yeah, defund the police, brilliant!
                                                                                       1                                    OC Marketplace
                                       Like · Reply · 3h                                                                                                       Join Group
                                                                                                                            55,235 members

                                       Brad White No. 🇺🇸 🙏
                                       Like · Reply · 3h · Edited

                                                                                                                           English (US) · Español ·
                                       Lori DiCarlo Pray for peace in our city                                             Português (Brasil) · Français (France) ·
                                                                              3                                            Deutsch
                                       Like · Reply · 3h


                                       Paula Rickers Smith Never!!!! Thank you again                                       Privacy · Terms · Advertising · Ad Choices    ·
                                                                                                                           Cookies · More
                                       Like · Reply · 3h
                                                                                                                           Facebook © 2020

                                       Julie Kamps It’s time for a curfew
                                                                          3
                                       Like · Reply · 3h


                                       David Rolfe More LAW is the best solution
                                                                                   2
                                       Like · Reply · 3h


                                       Matt Banasiak Is Melissa Fox and Anthony Kuo in the Street with
                                       em?
                                                                                                               1
                                       Like · Reply · 3h

                                                 Christina Shea replied · 1 Reply 3h

                                       Michelle Toulmin I also know that there were many very peaceful
                                       people at the protest!!! Let’s focus on them!!!!
                                                                                                               7
                                       Like · Reply · 3h

                                                 Sarah Arnold replied · 1 Reply 3h

                                       Eva Kmeto Lock them up!
                                                                    1
                                       Like · Reply · 3h




https://www.facebook.com/christina.shea.186/posts/10222571727942028                                                                                                          1/6
6/3/2020   Case 8:20-cv-01293-CJC-KESChristina Shea - Right
                                        Document         8-5now weFiled
                                                                   have a huge crowd of protesters
                                                                          07/22/20        Pageat...3 of 7 Page ID #:77
       Search                          Dean La Mayor Shea,                                  Richard      Home         Find Friends   Create

                                       I penned you an e-mail today and hope you took the time to read.
                                       Please use more positive, unifying language during this time! Our
                                       city is safe and excellent because of our police force; we can
                                       maintain our funding of the police in our cit… See More
                                                                                                                 17
                                       Like · Reply · 3h · Edited

                                                 Charles Duffy Riebe replied · 3 Replies 1h

                                       Nick Gallo Who wants to organize a counter protest? Defund
                                       universities - like UCI - radicalizing youth.
                                                                                                                 9
                                       Like · Reply · 3h · Edited

                                                 Marcus Ware replied · 3 Replies 25m

                                       Marie B Elzarka Are protest in Irvine going on right now?
                                                                                                   2
                                       Like · Reply · 3h


                                       Sean Voysey Sweet another one? Thanks for letting me know
                                       heading out now. ☺
                                                                                                                 10
                                       Like · Reply · 3h

                                                 Sean Voysey replied · 1 Reply 2h

                                       Fareed Ahmed god forbid someone says something rude when
                                       black people are killed disproportionately by police. thankfully none
                                       have been killed in irvine. instead of listening to what they're saying
                                       across the country, you want to use MORE force on protestors in
                                       your OWN city? it's clear you're out of touch. as the mayor of my
                                       city, this is disappointing to see.
                                                                                                                 28
                                       Like · Reply · 3h

                                                 Marcus Ware replied · 13 Replies 15m

                                       Thomas Lotts It’s gotten worse tonight. La protesters are not letting
                                       delivery trucks through to deliver to our businesses throughout
                                       Socal. This disruption is calculated.
                                       Like · Reply · 3h

                                                 Gabby Lopez replied · 4 Replies 41m

                                       Bilal Ameeri Time for curfew
                                       Like · Reply · 3h


                                       Julie Rice Cooley

                                       😳😣😡
                                       Like · Reply · 2h


                                       Lisa Watson Protect our city. Protect our police. Protect our
                                       people. Protect our buildings.
                                       Please and thank you.
                                                                                                                 3
                                       Like · Reply · 2h

                                                 Charles Duffy Riebe replied · 4 Replies 1h

                                       Melissa Shaw Irvine is not above the noise it seems. I thought we
                                       were. Maybe we’re not as evolved as I thought we were. College
                                       towns are full of diversity... a plus and minus.
                                                                                                                 2
                                       Like · Reply · 2h


                                       Lamar D. West A lot of people are just jumping to the opportunity to
                                       expose their ignorance. Before speaking up make sure there's proof
                                       to what this lady is saying she already created a narrative and is
                                       trying to push it. The protest was super peaceful and people were
                                       obeying traffic laws - waiting for the lights to turn green.
                                                                                                                 8
                                       Like · Reply · 2h

                                                 Silvia Warren replied · 1 Reply 2h




https://www.facebook.com/christina.shea.186/posts/10222571727942028                                                                           2/6
6/3/2020   Case 8:20-cv-01293-CJC-KESChristina Shea - Right
                                        Document         8-5now weFiled
                                                                   have a huge crowd of protesters
                                                                          07/22/20        Pageat...4 of 7 Page ID #:78
       Search                          Star Palmer The more people that show up to theRichard
                                                                                           peaceful protest!!!
                                                                                                       Home         Find Friends   Create
                                       The SOONER they will see her words are BLUNTLY LIES!!! Call the
                                       Irvine police department and They will tell how peaceful the protest
                                       are!!!
                                       She REALLY needs to put her WINE bottle down!!!
                                                                                                               3
                                       Like · Reply · 2h


                                       Tim DiCaotico Oh my goodness.. Oh heavens.. Rude signs, you
                                       say? We need to call the national guard.
                                                                                                               10
                                       Like · Reply · 2h

                                                 Lana Monaghan replied · 2 Replies 1h

                                       Star Palmer #BlackLivesMatter #NAACP needs to see this BS!!
                                                                                                           3
                                       Like · Reply · 2h


                                       Jessica Judith Ortega NAACP
                                       Like · Reply · 2h

                                       Star Palmer




                                                                        3
                                       Like · Reply · 2h


                                       Star Palmer




                                                                            1
                                       Like · Reply · 2h


                                       Nikki Bee Might have been a little more peaceful if you sounded like
                                       you listened to your residents. This entire movement is stemming
                                       from voices not being heard.

                                       We get that you might not want to defund the police. That's fine.
                                       … See More
                                                                                                               12
                                       Like · Reply · 2h

                                                 Charles Duffy Riebe replied · 5 Replies 41m

                                       Nikka Aminmadani I want to preface this with saying that this
                                       comes out of a place of respect and an attempt to help you learn
                                       because you have a lot to learn. You should first promote for police
                                       to treat black Americans with respect and dignity so that they are
                                       able t… See More
                                                                                                               19
                                       Like · Reply · 2h · Edited

                                                 Jeremy Ficarola replied · 4 Replies 38m

                                       Vanessa Noel First, you claim to support the Irvine police
                                       department but your message is completely different than the police
                                       chief and police association. How do you reconcile this?
                                       Additionally, most corporations & organizations, including NAR &
                                       especially tec… See More


https://www.facebook.com/christina.shea.186/posts/10222571727942028                                                                         3/6
6/3/2020   Case 8:20-cv-01293-CJC-KESChristina Shea - Right
                                        Document         8-5now weFiled
                                                                   have a huge crowd of protesters
                                                                          07/22/20        Pageat...5 of 7 Page ID #:79
       Search                                                                              Richard      Home       Find Friends   Create




                                                                          7
                                       Like · Reply · 1h · Edited

                                                 Jeremy Ficarola replied · 1 Reply 36m

                                       Concepcion Carle I have been a homeowner in Irvine for over 4
                                       years. It has been a great place for us as working professionals
                                       raising a young family. This is the first time I have visited your
                                       Facebook page and I am so embarrassed that you are a public
                                       official in my … See More
                                                                                                              20
                                       Like · Reply · 1h

                                                 Jeremy Ficarola replied · 2 Replies 33m

                                       Alyssa Moreno I was there until about 10pm. It was pretty chill the
                                       whole time. 🤷Other protesters immediately condemned anyone
                                       trying to do something dumb. People provided water bottles and
                                       snacks. I got asked several times if I wanted some hand sanitizer.
                                       Awesome crowd. 👍
                                                                                                              10
                                       Like · Reply · 1h · Edited


                                       Allyson Adriatico Tiojanco From what I have seen and heard of
                                       the Irvine protests, they have been extremely peaceful and
                                       respectful. It would be nice to, at the very least, see
                                       acknowledgement of that and support for the first amendment rights
                                       of your constituents even if you don’t agree with the movement
                                       (which is a whole other huge issue in itself). Please know that your
                                       voters will remember this come election time.
                                                                                                               6
                                       Like · Reply · 1h

                                                 Allyson Adriatico Tiojanco replied · 3 Replies 1h

                                       Alyssa Moreno The instances with people in the roadway were
                                       fleeting. They stopped when other protesters asked them to. This
                                       post is a disservice to all of the peaceful protesters that attended
                                       and a lame attempt at discrediting the movement.
                                                                                                               4
                                       Like · Reply · 1h · Edited


                                       Angela Ogletree Stewart I’m sorry, Ms. Christina Shea but have I
                                       perhaps missed any comments from you in support of PEACEFUL
                                       protesters?...or against police brutality and racism as a whole? You
                                       DO know that those of us who lawfully protest are not the same
                                       people as the loot… See More
                                                                                                              16
                                       Like · Reply · 1h

                                                 Collin Webster replied · 2 Replies 47m

                                       Deeba Ghasemi The protests in Irvine were peaceful. It is flat out
                                       wrong of you to try to paint them as anything else. People were
                                       standing together listening to speeches. Also, it doesn’t matter if the
                                       signs offended you. You’re the mayor, you can’t claim offense
                                       o… See More
                                                                                                              11
                                       Like · Reply · 1h


                                       Jeremy Ficarola https://www.buzzfeed.com/.../white-privilege-
                                       black-lives...


                                                           BUZZFEED.COM

                                                           32 Pictures That Show What White
                                                           Privilege Looks Like
                                                                                                               3
                                       Like · Reply · 1h

                                                 Angela Ogletree Stewart replied · 1 Reply 18m


https://www.facebook.com/christina.shea.186/posts/10222571727942028                                                                        4/6
6/3/2020   Case 8:20-cv-01293-CJC-KESChristina Shea - Right
                                        Document         8-5now weFiled
                                                                   have a huge crowd of protesters
                                                                          07/22/20        Pageat...6 of 7 Page ID #:80
       Search                          Gemma Drake Christina Shea you are epitome ofRichard  white privilege
                                                                                                          Home    Find Friends   Create
                                       and fragility. I’m truly embarrassed you are a part of any city council.
                                       How extremely sad for the residents of Irvine.
                                                                                                              6
                                       Like · Reply · 1h

                                                 Gemma Drake replied · 2 Replies 56m

                                       Brandon Cun How dense can you be? Do you not care that an
                                       innocent black man was murdered?
                                       Like · Reply · 1h · Edited


                                       David Kellogg How many of you have enjoyed the safety of the city
                                       of Irvine ?
                                       Just something to think about.
                                       Like · Reply · 57m

                                                 Angela Ogletree Stewart replied · 2 Replies 16m

                                       Dutonne Chong Even the police department thinks the protests
                                       today were peaceful. What are you talking about?!?!?! You are
                                       actively trying to make the protests look bad and you call yourself
                                       not racist.




                                       Like · Reply · 56m

                                                 Brandon Cun replied · 1 Reply 41m

                                       Jorge Barajas The protest in Irvine was nothing but respectful. I
                                       was there today and I can proudly say there was nothing but love
                                       and support, no violent people in sight. You went ahead and blocked
                                       people on social media who only asked you to unify and talk to
                                       your… See More
                                       Like · Reply · 49m


                                       Brandon Cun
                                       https://www.facebook.com/mark.newgent.5/videos/31801053120129
                                       66/?d=n
                                       Should protesters just show up at your house again? Lol
                                       Like · Reply · 49m


                                       Marcus Ware You are so out of touch with this city. Irvine PD
                                       issued a statement thanking everyone for having peaceful protests.
                                       How can you claim that you’re working closely with the police when
                                       you guys are issuing different statements? And you realize you’re
                                       the only one complaining between these two groups? Stop trying to
                                       make the BLM movement look bad. Thanks.
                                       Like · Reply · 27m · Edited


                                       Brandon Nguyen Karen please relax. These protests won't affect
                                       your ability to sell overpriced Irvine houses and the money you will
                                       pocket from adding more citizens to your town (both commission
                                       and taxpayer). These protests are peaceful and honestly a great
                                       image fo… See More
                                       Like · Reply · 27m · Edited

                                                 Jeremy Ficarola replied · 2 Replies 12m

                                       John Andrew Botello All you care about are “rude signs”? The city
                                       did something that I have never seen in the 4 years that I have lived
                                       here. You should be proud that people were able to come together
                                       peacefully and exercise their first amendment right. Don’t forget your
                                       … See More
                                       Like · Reply · 16m

https://www.facebook.com/christina.shea.186/posts/10222571727942028                                                                       5/6
6/3/2020   Case 8:20-cv-01293-CJC-KESChristina Shea - Right
                                        Document         8-5now weFiled
                                                                   have a huge crowd of protesters
                                                                          07/22/20        Pageat...7 of 7 Page ID #:81
       Search                                                                          Richard
                                        Heather Kinkade Black people are dying at the hands        Home
                                                                                            of police and   Find Friends   Create
                                        your city showed up because they know racism HAS NO PLACE IN
                                        IRVINE OR ANYWHERE.
                                        And you're commenting about rude signs?… See More
                                        Like · Reply · 15m · Edited

                                         Write a comment...
                                      Press Enter to post.




https://www.facebook.com/christina.shea.186/posts/10222571727942028                                                                 6/6
